Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims—
In claim 32 change the status identifier to  -- Rejoined --.
The election of species requirement of 4-16-20 is moot since the search has been extended to all species encompassed by the allowed claims.
JCM
3-30-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765